Exhibit 10.6




MED-TECH SOLUTIONS, INC.




PLACEMENT AGENT AGREEMENT







International Capital Partners SA
Rue de Rhone 59
1204 Geneva, Switzerland




June 14, 2007




Ladies and Gentlemen:




This Placement Agent Agreement (the “Agreement”) confirms the retention by
Med-Tech Solutions, Inc., a Nevada corporation (“MDTU” or the “Company”), of
International Capital Partners SA (“ICP” or the “Placement Agent”; the Company
and ICP shall be collectively referred to as the “Parties”), to act as the
exclusive sales agent, on a best efforts basis, in connection with the Placement
(as defined below) for MDTU, on the terms set forth below.




MDTU proposes to offer and sell in a Private Placement Offering (the “PPO” or
the “Placement”) shares of common stock of MDTU, $0.001 par value per share (the
“Common Stock” or the “Shares”), having an aggregate purchase price (“Purchase
Price”) of up to $65,000,000.  The PPO offering will be made on a best efforts,
$38,500,000 minimum (the “Minimum Offering Amount), $65,000,000 maximum basis
(the “Maximum Offering Amount).  The Shares will be offered and sold in
accordance with Regulation S of the Securities Act of 1933, as amended (the
“1933 Act”), and Rule 903(b)(3) promulgated thereunder, although the Company
reserves the right to expand the Placement, at some future time, to include
offers and sales, to U.S. Persons (as such term is defined in the 1933 Act),
that comply with Section 4(2) and/or Rule 506 of Regulation D under the 1933
Act.  ICP will act as exclusive Placement Agent for the Shares.  The minimum
subscription for each subscriber to the Placement shall be $70,000 in Shares,
subject to the right of the Company in its sole discretion to accept
subscriptions for a lesser amount.




The Purchase Price per Share shall be $0.90.




The Private Placement Memorandum to be used in connection with the PPO (the
“Memorandum”), as it may be amended or supplemented from time to time, and the
forms of the Subscription Agreement (the “Subscription Agreement”), and
Confidential Prospective Purchaser Questionnaire (the “Questionnaire”) to be
entered into by and between the Company and each subscriber for the Placement
(the “Subscribers”) and the exhibits which are part of the Memorandum,
Subscription Agreement, and Questionnaire are collectively referred to herein as
the “Offering Documents.” The Offering Documents, together with (i) this
Agreement,  (ii) the Escrow Agreement (as defined in Section
(c)(iv)(vi)(B)(ggg hereof), and (iii) any exhibits, schedules,
supplements and appendices which are part of the Offering Documents or this
Agreement are collectively referred to herein as the “Transaction Documents.”








--------------------------------------------------------------------------------

The Company will deliver to ICP a reasonable number of copies of the Transaction
Documents in form and substance satisfactory to ICP and its counsel.




Each Subscriber will be required to deliver, among other things, executed copies
of the Subscription Agreement, and the Questionnaire which shall include, among
other things, representations by the Subscriber to the Company and the Placement
Agent, that such Subscriber has received and reviewed the Company’s SEC filings
and the Acquisition Agreement dated March 26, 2007, as amended June __, 2007
(the “Acquisition Agreement”) entered into by and among the Company, The Four
Rivers BioEnergy Company, Inc., a Kentucky corporation (“Four Rivers”) and the
shareholders of Four Rivers, annexed as Exhibit 10.1 to the Current Report filed
by the Company with the SEC on Form 8-K on April 3, 2007 (the “Acquisition”).
The Company shall provide to each Subscriber a copy of the Acquisition Agreement
and amendment in order to disclose the material terms of the Company’s intended
acquisition of the remaining 85% of the entire authorized share capital of Four
Rivers. The Subscription Agreement and the Questionnaire shall include, among
other things, representations by the Subscriber to the Company and the Placement
Agent, of such Subscriber’s ability to participate in the Placement as is
reasonably deemed necessary by counsel to the Company and the Placement Agent,
including but not limited to, representations by each Subscriber that such
Subscriber is not deemed to be U.S. Person pursuant to Regulation S and that
such person is an “accredited investor” under Regulation D promulgated under the
1933 Act.  The Subscription Agreement shall include, among other things, a
representation that the Subscriber will not offer or sell the Shares for a
period of twelve months from closing and that thereafter the Subscriber will not
offer or sell the Shares except pursuant to an effective Registration Statement,
in compliance with Regulation S, or in compliance with another exemption from
registration under the 1933 Act.




1.

Appointment of Placement Agent.




ICP is hereby appointed as exclusive placement agent of the Company (subject to
ICP’s right to have foreign dealers (“Selected Dealers”) participate in the
Placement) during the “PPO Period” (defined below) for the purposes of assisting
the Company in finding qualified Subscribers.  The offering period for the PPO
(the “PPO Period”) shall commence on the day the Offering Documents are first
made available to the Placement Agent by the Company for delivery in connection
with the PPO, which is expected to be on or about June 14, 2007 (the “Delivery
Date” or the “Commencement Date”) and shall continue until the earlier to occur
of: (i) the sale of all of the Shares, or (ii) the close of business on August
26, 2007.  The day that the PPO Period expires is hereinafter referred to as the
“PPO Termination Date.  The PPO Termination Date may be further extended for up
to an additional 30 days by mutual agreement of ICP and the Company.  




(a)

Subject to the performance by the Company of all of its obligations to be
performed under this Agreement and to the completeness and accuracy of all
representations and warranties of the Company contained in this Agreement, the
Placement Agent hereby accepts such agency and agrees to use its best efforts to
assist the Company in finding qualified Subscribers.  It is understood that the
Placement Agent has no commitment to sell the Shares.  ICP’s agency hereunder is
not terminable by the Company except upon termination of the PPO Offering
Period.





2




--------------------------------------------------------------------------------




(b)

Subscriptions for Shares shall be evidenced by the execution by Subscribers of a
Subscription Agreement and Questionnaire.  No Subscription Agreement shall be
effective unless and until it is accepted and countersigned by the Company. The
Placement Agent or the Company shall not have any obligation to independently
verify the accuracy or completeness of any information contained in any
Subscription Agreement or the authenticity, sufficiency, or validity of any
check delivered by any prospective Subscriber in payment for Shares.




(c)

The Placement Agent and/or its affiliates may be Subscribers in the Placement;
provided that said Placement Agent and/or its affiliates satisfy all of the
conditions and provide appropriate representations set forth in the Transaction
Documents and inform the Company of their intent to be a Subscriber in the
Placement at least 15 days prior to the PPO Termination Date.




2.

Representations and Warranties of the Company.  Except as set forth in the
Transaction Documents or in a Disclosure Schedule attached hereto, the Company
represents and warrants to the Placement Agent and each Selected Dealer, if any,
as follows:




(a)

Securities Law Compliance.  The offer, offer for sale, and sale of the Shares
have not been registered with the United States Securities and Exchange
Commission (the “SEC”).  The Shares are to be offered, offered for sale and sold
in reliance upon the exemptions from the registration requirements of Section 5
of the 1933 Act.  Except as the Placement may be expanded in the future to
include offers and sales to US Persons made in compliance with Section 4(2)
and/or Rule 506 of Regulation D under the 1933 Act, the Company and the
Placement Agent will conduct the Placement in compliance with the requirements
of Regulation S under the 1933 Act and Rule 903(b)(3) thereof.  The Company will
prepare the Offering Documents.  None of the representations or warranties of
the Company contained in this Agreement or any information appearing in any of
the Transaction Documents contains, or on or prior to Closing (as defined in
Section 3(a) hereof) will contain, any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.
 If at any time prior to the completion of the Placement or other termination of
this Agreement any event shall occur as a result of which it might become
necessary to amend or supplement the Offering Documents so that they do not
include any untrue statement of any material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances then existing, not misleading, the Company will promptly notify
the Placement Agreement and will supply the Placement Agreement with amendments
or supplements correcting such statement or omission.  The Company will also
provide the Placement Agent for delivery to all offerees and purchasers and
their representatives, if any, any information, documents and instruments which
the Placement Agent deems reasonably necessary to comply with applicable
securities laws, subject to the non-disclosure obligations of the offerees
reasonably required by the Company.




(b)

Organization.  The Company is duly organized and validly existing under the laws
of the jurisdiction in which it was organized, and has the requisite power and
authorization to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any event or change in circumstance,
whether or not directly or indirectly caused by management or arising
independently of management’s control, that has or could reasonably be deemed to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company or on the
transactions contemplated hereby, or on the other Transaction Documents or the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.








3




--------------------------------------------------------------------------------




(c)

SEC Documents:  Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents currently required to be filed
by it with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof or amended
after the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
ICP, or made available through the SEC’s website at http://www.sec.gov., true
and complete copies of the SEC Documents.  As of their respective dates, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  To the best of the
Company’s knowledge, no other information provided by or on behalf of the
Company to ICP which is not included in the SEC Documents, including, without
limitation, information referred to in the other Transaction Documents, contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.




(d)

10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.




(e)

Absence of Changes.  Except as set forth on Schedule 2(e) and/or in the SEC
Documents, since the date (the “Balance Sheet Date”) of the most recent balance
sheet (the “Balance Sheet”) included in the SEC Documents and except as set
forth on Schedule 2(e), the Company has not sustained or incurred any of the
following events which would have individually or in the aggregate a Material
Adverse Effect on the Company: (i) incurred any debts, obligations or
liabilities, absolute, accrued, contingent or otherwise, whether due or to
become due, except current liabilities incurred in the usual and ordinary course
of business and consistent with past practices, (ii) made or suffered any
material changes in its contingent obligations by way of guaranty, endorsement
(other than the endorsement of checks for deposit in the usual and ordinary
course of business), indemnity, warranty or otherwise, (iii) discharged or
satisfied any material liens other than those securing, or paid any obligation
or liability other than, current liabilities shown on the Balance Sheet, and
current liabilities incurred since the Balance Sheet Date, in each case in the
usual and ordinary course of business and consistent with past practices, (iv)
mortgaged, pledged or subjected to lien any of its material assets, tangible or
intangible, (v) sold, transferred or leased any of its material assets except in
the usual and ordinary course of business and consistent with past practices,
(vi) cancelled or compromised any debt or claim, or waived or released any
right, of material value except in the usual and ordinary course of business and
consistent with past practices, (vii) suffered any physical damage, destruction
or loss (whether or not covered by insurance) materially adversely affecting the
properties or business of the Company, (viii) entered into any material
transaction other than in the usual and ordinary course of business except for
this Agreement, the other Transaction Documents and the related agreements
referred to herein and therein, (ix) encountered any material labor difficulties
or labor union organizing activities, (x) made or granted any wage or salary
increase or entered into any employment agreement other than in the ordinary
course of business, (xi) issued or sold any shares of capital stock or other
securities or granted any options with respect thereto, or modified any equity
security of the Company, (xii) declared or paid any dividends on or made any
other distributions with respect to, or purchased or redeemed, any of its
outstanding equity securities, (xiii) suffered or experienced any change in, or
condition affecting, its condition (financial or otherwise), properties, assets,
liabilities, business operations, or results of operations other than changes,
events or conditions in the usual and ordinary course of its business and
consistent with past practices, having (either by itself or in conjunction with
all such other changes, events and conditions) a Material Adverse Effect, (xiv)
made any change in the accounting principles, methods or practices followed by
it or depreciation or amortization policies or rates theretofore adopted, or
(xv) entered into any agreement, or otherwise obligated itself, to do any of the
foregoing.








4




--------------------------------------------------------------------------------

(f)

Litigation.  Except as disclosed in the SEC Documents, there is no material
action, suit, investigation, customer complaint, claim or proceeding at law or
in equity by or before any arbitrator, court, governmental instrumentality or
agency, self-regulatory organization or body or public board now pending or, to
the knowledge of the Company, threatened against the Company or any of the
officers or directors of the Company in their capacities as such (or basis
therefor known to the Company), the adverse outcome of which would have a
Material Adverse Effect. To its knowledge, the Company is not subject to any
judgment, order, writ, injunction or decree of any Federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign which have a Material Adverse Effect.




(g)

Non-Defaults; Non-Contravention. The Company is not in violation of or in
default under, nor will the execution and delivery of this Agreement or any of
the Transaction Documents or consummation of the transactions contemplated
herein or therein result in a violation of or constitute a default in the
performance or observance of any obligation under: (i) its Articles of
Incorporation, or its By-laws; or (ii) any indenture, mortgage, contract,
material purchase order or other agreement or instrument to which the Company is
a party or by which it or its property is bound, where such violation or default
would have a Material Adverse Effect; or (iii) any material order, writ,
injunction or decree of any court of any Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, where such violation or default would have a Material
Adverse Effect, and to the Company’s knowledge, there exists no condition, event
or act which constitutes, nor which after notice, the lapse of time or both,
could constitute a default under any of the foregoing, which in either case
would have a Material Adverse Effect.




(h)

Taxes.  Except as set forth on Schedule 2(h), the Company has filed all Federal,
state, local and foreign tax returns which are required to be filed by it or
otherwise met its disclosure obligations to the relevant agencies and all such
returns are true and correct in all material respects. The Company has paid or
adequately provided for all tax liabilities of the Company as reflected on such
returns or pursuant to any assessments received by it or which it is obligated
to withhold from amounts owing to any employee, creditor or third party. The tax
returns of the Company have never been audited by any state, local or Federal
authorities.  The Company has not waived any statute of limitations with respect
to taxes or agreed to any extension of time with respect to any tax assessment
or deficiency.




(i)

Compliance With Laws; Licenses, Etc.  The Company has not received notice of any
violation of or noncompliance with any Federal, state, local or foreign, laws,
ordinances, regulations and orders applicable to its business which has not been
cured, the violation of, or noncompliance with which, would have a Material
Adverse Effect.




(j)

Authorization of Agreement, Etc.  The Company has the requisite corporate power
and authority to enter into and perform its obligations under this Agreement and
the other Transaction Documents. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated by the Transaction Documents, including without limitation the
issuance of the Shares, have been duly authorized by the Company’s Board of
Directors (the “Board”) and no further consent or authorization is required by
the Company, the Board or the Company’s stockholders.  The Transaction
Documents, when executed, will have been duly executed and delivered by the
Company, and will constitute valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.




(k)

Authorization of the Shares.  The issuance, sale and delivery of the Shares,
shall have been duly authorized by all requisite corporate action of the
Company.  When issued, sold and delivered in accordance with the Transaction
Documents for the consideration set forth therein, the Shares will be duly
executed, issued and delivered, will be free and clear of all liens,
encumbrances and claims, and will constitute valid and legal obligations of the
Company enforceable in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies and, in each case, will not be subject to preemptive or any other
similar rights of the stockholders of the Company or others which rights except
as set forth herein or which shall not have been waived prior to the closing of
the Placement.





5




--------------------------------------------------------------------------------




(l)

Exemption from Registration.  Assuming (i) the accuracy of the information
provided by the respective Subscribers in the Offering Documents and (ii) that
the Placement Agent has complied in all material respects with this Agreement
and the provisions of Regulation S promulgated under the 1933 Act, the offer and
sale of the Shares in the Placement pursuant to the terms of this Agreement will
be exempt from the registration requirements of the 1933 Act and the rules and
regulations promulgated thereunder.




(m)

Brokers.  Neither the Company nor any of its officers, directors, employees or
stockholders has employed any broker or finder in connection with the
transactions contemplated by this Agreement other than the Placement Agent and
Selected Dealers.




(n)

No Integrated Offering.  None of the Company, any of its affiliates, and any
person acting on its behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Shares under the
1933 Act or cause the Placement to be integrated with prior offerings by the
Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company is currently listed or designated.  None of the Company, its affiliates
and any person acting on its behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Shares
under the 1933 Act or cause the Placement to be integrated with other offerings.




(o)

Application of Takeover Protections; Rights Agreement.  Except as set forth on
Schedule 2(o), the Company and the Board have not adopted any poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision and have not taken any action to render inapplicable any
control share acquisition or business combination which is or could become
applicable as a result of the transactions contemplated by this Agreement.  The
Company has not adopted a shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.




(p)

Right of First Refusal. Other than ICP, no person, firm or other business entity
is a party to any agreement, contract or understanding, written or oral,
entitling such party to a right of first refusal with respect to offerings by
the Company.  From the date hereof until such time that the Company shall have
raised $129,000,000 (net of expenses) from sales of its Common Stock and other
equity securities, ICP shall have a right of first refusal to act as the
Company’s exclusive placement agent with respect to all Common Stock or other
equity offerings proposed to be conducted by the Company.  ICP shall have 30
calendar days from the date of its receipt of written notice from the Company to
agree to act as the Company’s excusive placement agent on terms to be negotiated
by the Company and ICP in good faith.  In the event ICP declines to agree to act
as the Company’s exclusive placement agent within such 30 calendar day period,
for Company will be free to negotiate the offering with other placement agents
on terms no more favorable than those offered by it to ICP.  If the Company
wishes to negotiate the offering with other placement agents on different terms
or terms more favorable than those offered to ICP, it must notify ICP thereafter
in writing and ICP will then have 15 calendar days from the date of its receipt
of such written notice to determine whether it wishes to act as exclusive
placement agent for the offering under the new terms.  In the event ICP still
declines to act as the Company’s exclusive placement agent, the Company will be
free to enter into an agreement with such other placement agents.








6




--------------------------------------------------------------------------------




(q)

Foreign Corrupt Practices.  Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company, (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds, (ii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iii) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.




(r)

Capitalization.  As at the date hereof, the authorized capital for the Company
consists of 500,000,000 shares of Common Stock, par value $0.001 per share, of
which 106,750,000 shares are presently issued and outstanding and 100,000,000
shares of Preferred Stock, par value $0.001 per share, of which no shares are
presently issued and outstanding.  As at the date hereof, the Company has not
granted any stock options or common stock purchase warrants and no other
securities exercisable or convertible into shares of Common Stock are issued and
outstanding.

(s)

Disclosure Controls and Procedures.  The Company maintains disclosure controls
and procedures required by the 1934 Act and such controls and procedures are
reasonably effective to insure that all material information concerning the
Company is made known, on a timely basis, to the individuals responsible for the
preparation of the Company’s filings with the SEC.




(t)

Sarbanes-Oxley.  The Company is in material compliance with all of the
applicable securities laws and is in compliance with all required provisions of
the Sarbanes-Oxley Act of 2002 and the rules of the SEC thereunder applicable to
it on the date hereof.




(u)

Environmental Compliance.  The operations carried on by the Company are in
material compliance with all applicable federal, state and municipal
environmental, health and safety statutes, regulations and permits.  To the
knowledge of the Company, none of such operations is subject to any judicial or
administrative proceeding alleging the violation of any federal, state or
municipal environmental, health or safety statute or regulation or is subject to
any investigation concerning whether any remedial action is needed to respond to
a release of any hazardous material into the environment.




3.

Closing; Placement and Fees.




(a)

Closing of the Placement.  The closing (the “Closing”) shall take place at the
New York offices of Gottbetter & Partners, LLP, counsel for the Placement Agent,
no later than five days following the PPO Termination Date, which Closing date
may be adjourned by written agreement between the Company and the Placement
Agent.  At the Closing, payment for the Shares issued and sold by the Company
shall be made against delivery of the certificates for the Shares sold.








7




--------------------------------------------------------------------------------




(b)

Filing Conditions of the Commencement/Closing.  On or prior to the Closing, the
Completion Conditions set forth in the Acquisition Agreement (the “Completion”),
including, but not limited to, those set forth in Section 8 of the Acquisition
Agreement, shall have been satisfied. Furthermore, the Closing of the PPO is
conditional on the Completion and the Completion (i) is conditional on the
successful closing of the PPO, (ii) shall take place simultaneously with the
Closing of the PPO, and (iii) is a closing condition of the PPO.

(c)

Conditions to Placement Agent’s Obligations.  The obligations of the Placement
Agent hereunder will be subject to the accuracy of the representations and
warranties of the Company herein contained as of the date hereof and as of the
Closing date of the Placement, to the performance by the Company of its
obligations hereunder and to the following additional conditions:




(i)

Due Qualification or Exemption.  At Closing no stop order suspending the sale of
the Shares shall have been issued, and no proceedings by a governmental agency,
self-regulatory organization or any securities exchange for that purpose shall
have been initiated or threatened.




(ii)

No Material Misstatements.  Neither the Offering Documents or any supplement
thereto, will contain any untrue statement of a fact which in the opinion of the
Placement Agent is material, or omit to state a fact, which in the opinion of
the Placement Agent is material and is required to be stated therein, or is
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.




(iii)

Completion and Compliance with Agreements.  The Company will have provided
Placement Agent with executed copies of all Transaction Documents in forms
reasonably acceptable to the Placement Agent and its counsel and will have
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to Closing.




(iv)

Corporate Action. The Company will have taken all necessary corporate action,
including, without limitation, obtaining the approval of the Board, and, if
necessary, its stockholders, for the execution and delivery of this Agreement,
the performance by the Company of its obligations hereunder and the Placement
contemplated hereby.




(v)

Opinion of Counsel.  The Placement Agent shall receive the opinion of Golenbock
Eiseman Assor Bell & Peskoe, counsel to the Company, addressed to the Placement
Agent and the Subscribers, covering any legal matters that the Placement Agent
may reasonably request.




(vi)

Officers’ Certificate.  The Placement Agent shall receive a customary
certificate of the Company at or prior to Closing.




(A)

signed by the Chief Executive Officer and Chief Financial Officer thereof, that
the representations and warranties contained in Section 2 hereof are true and
accurate in all material respects as of the date hereof and at such Closing with
the same effect as though expressly made at such Closing; and




(B)

signed by the Chief Executive Officer or the Secretary thereof, with respect to
the matters set forth in Sections (c)(iii) and (c)(iv) hereinabove.




(vii)

Due Diligence.  The Placement Agent shall have completed and been satisfied with
the results of its due diligence investigation of the Company, including,
without limitation, the Company’s financial statements, projections, expense
budgets, business prospects, capital structure, background searches and
contractual arrangements.




(viii)

Escrow Agreement.  The Placement Agent shall receive a copy of a duly executed
escrow agreement regarding the deposit of funds pending the Closing of the PPO
with a bank or trust company acceptable to the Placement Agent (the “Escrow
Agreement”).  Gottbetter & Partners, LLP shall serve as escrow agent under the
Escrow Agreement.








8




--------------------------------------------------------------------------------

(c)

Blue Sky.  At the mutual direction of special counsel to the Placement Agent and
counsel to the Company, the Company will file the necessary documents, if any,
so that offers and sales of Shares to be offered in the Placement may be made in
all foreign jurisdictions where the Shares are intended to be offered.




(d)

Placement Fees and Expenses.




(i)

PPO.  Subject to the limitation set forth below, simultaneously with payment for
and delivery of the Shares at Closing, the Company shall pay to ICP a placement
agent fee equal to 10% of the raised proceeds, payment of which shall be
conditional on the Closing of the PPO of at least the Minimum Offering Amount.
 Notwithstanding the foregoing, for sales made to investors identified for the
Placement Agent by the Company (the “Company Directed Sales”), the Placement
Agent shall not receive a 10% placement agent fee.  In lieu thereof, the
Placement Agent shall receive, as a placement administrator fee, a fee equal to
1% of the raised proceeds attributable to Company Directed Sales.




(ii)

Interest.  In the event that for any reason the Company shall fail to pay to the
Placement Agent all or any portion of the fees payable hereunder when due,
interest shall accrue and be payable on the unpaid cash balance due hereunder
from the date when first due through and including the date when actually
collected by the Placement Agent, at a rate equal to four percent above the
prime rate of Citibank, N.A., in New York, New York, computed on a daily basis
and adjusted as announced from time to time. The Placement Agent will be paid a
placement fee as set forth in Section 3(e)(i), payable by wire transfer to the
order of the Placement Agent out of the subscription proceeds to be disbursed
from the escrow account on the Closing Date.




(iii)

Expenses.  Simultaneously with payment for and delivery of the Shares at
Closing, the Company will reimburse the Placement Agent on an accountable basis,
for all of its offering expenses, including but not limited to blue sky fees, if
any, escrow agent fees, and fees and disbursements of Placement Agent’s counsel
and special blue sky counsel.

(e)

No Adverse Changes.  There shall not exist at the time of the Closing (i) any
domestic or international event, act or occurrence which has materially
disrupted, or is substantially likely to in the immediate future materially
disrupt, the securities markets; (ii) a general suspension of, or a general
limitation on prices for, trading in securities on the New York Stock Exchange
or other national market or exchange or in the over-the-counter market; (iii)
any outbreak of major hostilities or other national or international calamity;
(iv) any banking moratorium declared by a state or federal authority; (v) any
moratorium declared in foreign exchange trading by major international banks or
other persons; (vi) any material interruption in the mail service or other means
of communication within the United States; (vii) any material adverse change in
the business, properties, assets, results of operations, or financial condition
of the Company; or (viii) any material adverse change in the market for
securities in general or in political, financial, or economic conditions which,
in the Placement Agent’s reasonable judgment, makes it inadvisable to proceed
with the Placement. If this Agreement is terminated pursuant to this section,
such termination shall be without liability of any character (including, but not
limited to, loss of anticipated profits or consequential damages) of any party
to any other party hereto.




(f)

Additional Fees and Expenses.  If at the request or agreement of the Company,
the Placement Agent performs other or additional services beyond those set forth
in this Agreement, the Company and the Placement Agent will negotiate in good
faith an appropriate level of additional compensation for such services.  The
Company and the Placement Agent will reach an agreement in such negotiations
prior to the Placement Agent performing such other or additional services.




4.

Covenants of the Company.




(a)

Use of Proceeds.  The net proceeds of the PPO will be used by the Company
substantially as set forth in the Memorandum.








9




--------------------------------------------------------------------------------




(b)

Expenses of Offering.  Except as otherwise provided herein, the Company shall be
responsible for, and shall bear all expenses directly incurred in connection
with, the proposed Placement including, but not limited to, (i) legal fees of
the Company’s counsel relating to the costs of preparing and/or reviewing the
Transaction Documents and all amendments, supplements and exhibits thereto, and
(ii) printing fees relating to the Transaction Documents.  ICP shall be
responsible for Blue Sky fees, escrow agent fees, and the fees and disbursements
of Placement Agent’s counsel and special blue sky counsel.




If the Company decides not to proceed with the Placement for any reason (other
than the material breach of the Placement Agent’s representations, warranties or
covenants contained in this Agreement, the Company’s inability to complete the
acquisition of the remaining 85% of the authorized share capital of Four Rivers
by the PPO Termination Date, as extended, and any situation resulting from any
SEC action which interferes with, delays or prohibits completion of the
Placement) or if the Placement Agent decides not to proceed with the Placement
because of a material breach by the Company of its representations, warranties,
or covenants in this Agreement or as a result of material adverse changes in the
affairs of the Company, the Company will be obligated to pay the Placement
Agent, as liquidated damages, a financial advisory and structuring fee of
$100,000.




(c)

Notification.  The Company shall notify the Placement Agent immediately, and in
writing, (i) when any event shall have occurred during the period commencing on
the date hereof and ending on the later of the Closing or the Termination Date
as a result of which the Offering Documents would include any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and (ii) of
the receipt of any notification with respect to the modification, rescission,
withdrawal or suspension of the qualification or registration of the Shares, or
of any exemption from such registration or qualification, in any jurisdiction.
 The Company will use its best efforts to prevent the issuance of any such
modification, rescission, withdrawal or suspension and, if any such
modification, rescission, withdrawal or suspension is issued and the Placement
Agent so request, to obtain the lifting thereof as promptly as possible.




(d)

Press Releases, Etc. Except where deemed advisable by the Company’s legal
counsel to comply with applicable international, federal and/or state laws,
rules and regulations or if required by applicable international, federal and/or
state laws, rules and regulations, the Company shall not, during the period
commencing on the date hereof and ending on the PPO Termination Date, issue any
press release or other communication, or hold any press conference with respect
to the Company, or its financial condition, results of operations, business,
properties, assets, or liabilities, or the Placement, without the prior consent
of the Placement Agent, which consent shall not be unreasonably withheld,
condition or delayed. The Company shall not include information with respect to
the Placement or use the Placement Agent’s name in any press release,
advertisement or on any website maintained by the Company without the prior
written consent of the Placement Agent, such consent not to be unreasonably
withheld, conditioned or delayed.




(e)

(Reserved)

(f)

Regulation S Compliance.  (i)  Neither the Company, its affiliates nor any
persons acting on its or their behalf (other than the Placement Agent, its
affiliates or any person acting on their behalf, in respect of which no
representation is made), will engage in: (A) any offer to sell or any
solicitation of an offer to buy, any Shares to any person in the United States
or to a U.S. Person (as defined in Rule 902(k) of Regulation S), or a person
that is purchasing for the account or benefit of a U.S. Person, or a person who
is not an “accredited investor” under Regulation D promulgated under the 1933
Act; (B) any sale of Shares to any Subscriber unless, at the time the buy order
will have been originated, the Subscriber was outside the United States, and was
not a U.S. Person, and was not purchasing for the account or benefit of a U.S.
Person or person in the United States, or the Company, its affiliates or persons
acting on its behalf reasonably believed that such purchaser was outside the
United States and was not a U.S. Person, and was not purchasing for the account
or benefit of a U.S. Person or a person in the United States, and is an
“accredited investor” under Regulation D promulgated under the 1933 Act; or (C)
any Directed Selling Efforts (as defined in Rule 902(c) of Regulation S) with
respect to any of the Shares.








10




--------------------------------------------------------------------------------




(ii)

Neither the Company nor any of its affiliates, nor any person acting on its or
their behalf (other than the Placement Agent, its affiliates or any person
acting on their behalf, in respect  of which no representation is made), during
the period in which the Shares will be offered for sale, will take any action
that would cause the exemption from registration afforded by Rule 903 of
Regulation S to be unavailable for offers and sales of the Shares outside the
United States in accordance with this Agreement.




(iii)

All Offering Documents used in connection with offers and sales of the Shares
prior to the expiration of the Distribution Compliance Period (as defined in
Rule 902(f) of Regulation S) will include statements to the effect that the
Shares have not been registered under the 1933 Act and may not be offered or
sold in the United States or to, or for the account or benefit of, U.S. Persons
or persons in the United States unless registered under the 1933 Act or an
exemption from the registration requirements of the 1933 Act is available.  Such
statements will appear (A) on the cover or inside cover page of any material or
document; (B) in the plan of distribution section of any prospectus or offering
memorandum; and (C) in any advertisement made or issued by the Company, any of
its affiliates or any person acting on its or their behalf (other than the
Company, Placement Agent, its respective affiliates, or any person acting on any
of their behalf, in respect of which no representation is made).




(iv)

The Company reserves the right to also sell the Shares to Accredited Investors
who are U.S. Persons via an exemption, if available, from registration under
Section 4(2) of, and/or Rule 506 of Regulation D promulgated under, the
Securities Act of 1933, as amended. However, this Agreement does not constitute
an offer to sell or the solicitation of an offer to buy securities in the United
States or to U.S. Persons.




(g)

Share Reservation.  The Company shall reserve from its authorized but unissued
Common Stock an aggregate of 72,222,222 Shares for issuance to Subscribers in
the Offering.




5.

Restrictions on Issuances of Securities.  




During the period commencing on the date hereof and ending on the earlier of (i)
the Closing or (ii) the PPO Termination Date, the Company will not, without the
prior written consent of the Placement Agent, issue additional shares of Common
Stock of the Company or other securities exercisable for or convertible into
additional shares of Common Stock. . Notwithstanding the foregoing, this Section
5 shall not apply in respect of an Exempt Issuance.




“Exempt Issuance” means the issuance of (a) up to 1,000,000 shares of Common
Stock or options, to employees, consultants, officers or directors of the
Company pursuant to any stock or option plan duly adopted, or via a grant
approved, by a majority of the members of the Board of Directors of the Company
or a majority of the members of a committee of directors established for such
purpose, including, but not limited to, shares of Common Stock registered
pursuant to a Registration Statement filed on Form S-8 with the SEC, (b)
securities upon the exercise or exchange of or conversion of any Shares issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise, exchange or conversion price of any such securities, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors, provided any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities, and (d) securities issued with the prior written consent of the
Placement Agent.




6.

Representations, Warranties and Covenants of the Placement Agent.




For the purpose of this Section 6, the term “Placement Agent” includes Placement
Agent and its agents. Placement Agent represents and warrants to, and agrees
with the Company as follows:











11




--------------------------------------------------------------------------------

(a)

Regulation S Compliance.  Except as otherwise provided in this Agreement,
neither the Placement Agent, its affiliates nor any persons acting on its or
their behalf, will engage in : (i) any offer to sell or any solicitation of an
offer to buy, any Shares to any person in the United States or to a U.S. Person
(as defined in Rule 902(k) of Regulation S), or a person that is purchasing for
the account or benefit of a person in the United States or a U.S. Person, or a
person who is not an “accredited investor” under Regulation D promulgated under
the 1933 Act; (ii) any sale of Shares to any purchaser unless, at the time the
buy order was or will have been originated, the purchaser was outside the United
States and not a U.S. Person, and was not purchasing the Shares for the account
or benefit of a U.S. Person or person in the United States, or the Placement
Agent, its affiliates or persons acting on its behalf reasonably believed that
such purchaser was outside the United States and not a U.S. Person, as that term
is defined in Regulation S under the 1933 Act, and was not purchasing the Shares
for the account or benefit of a U.S. Person or person in the United States, and
is a person who is an “accredited investor” under Regulation D promulgated under
the 1933 Act; (iii) any Directed Selling Efforts (as defined in Rule 902(c) of
Regulation S) either during the distribution of the Shares or during the
Distribution Compliance Period (as defined in Rule 902(f) of Regulation S); or
(iv) any hedging transactions with respect to any of the Shares during the
Distribution Compliance Period except in compliance with the 1933 Act.




(b)

Placement Agent will not take any action or actions (i) in violation of the
requirements of Regulation S, (ii) that would cause the Offering of Shares to be
subject to registration under the Securities Act, other than as a result of
direct actions by the Company, (iii) that would cause the Issuer to be subject
to registration as an “investment company” under the Investment Company Act,
(iv) in violation of any rules of the National Association of Securities
Dealers, Inc. (“NASD”) or the SEC, or (v) other than in accordance with the
terms set forth in this Agreement and the Memorandum.




(c)

Placement Agent agrees that it is not authorized to give any information or make
any representation in connection with the offering, issue, purchase and sale of
the Shares other than those representations or that information contained in the
Memorandum or any other publicly available written information regarding the
Issuer, the source of which has been accurately identified.  In offering Shares
for sale, Placement Agent will not offer Shares for sale, or solicit any offers
to buy any Shares, or otherwise negotiate with any person in respect of Shares,
on the basis of any communications or documents relating to Shares or any
investment therein or to the Issuer or to any investment therein, other than the
Memorandum, information otherwise furnished in writing to Placement Agent by
Issuer specifically for such purpose, or any other document, and any cover or
transmittal letter, satisfactory in form and substance to the Issuer and counsel
for the Issuer.  Placement Agent and its personnel will not make any statement
regarding the Issuer or the offering of Shares that is false or materially
misleading




(d)

Placement Agent has not, prior to the date of this Agreement, engaged in any
activities with respect to the Shares that would be inconsistent with this
Section.  Any affiliate of Placement Agent, and any person acting on its or
their behalf, has complied and/or will be required to comply with the terms of
this Agreement.  Placement Agent shall provide from time to time upon request of
Issuer certificates of its compliance with the requirements of this Agreement
and applicable law in connection with its placement agent activities on behalf
of the Issuer.




(e)

Placement Agent shall make reasonable efforts to assist the Issuer in obtaining
performance by each person or entity whose offer to purchase Shares has been
solicited by Placement Agent and accepted by the Issuer.  




(f)

This Agreement has been duly authorized, executed and delivered by Placement
Agent and, when executed and delivered by Placement Agent, will constitute a
valid and legally binding obligation of Placement Agent enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium, and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.




(g)

Delivery of Memorandum.  Prior to or simultaneously with the sale by the Company
to any purchaser of any of the Shares pursuant hereto, the Placement Agent will
furnish to such purchaser a copy of the Memorandum (and any amendment thereof or
supplement thereto that the Company shall have furnished to the Placement Agent
prior to the date of such sale).








12




--------------------------------------------------------------------------------

(h)

Qualification to Act.  The Placement Agent represents and warrants to the
Company that it is or will be qualified to act in each jurisdiction in which it
will offer and sell the Shares.




(i)

Authorization. The Placement Agent represents and warrants to the Company that
the person who has signed this Agreement on its behalf is duly authorized to so
sign, and this Agreement is a valid and binding obligation of the Placement
Agent, enforceable in accordance with its terms, subject, as to enforcement of
remedies, to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the rights of creditors generally and the discretion of
courts in granting equitable remedies and except that enforceability of the
indemnification and contribution provisions set forth thereunder and hereunder
may be limited by the federal securities laws of the United States or state
securities laws or public policies related thereto.




(j)

Investors.  The Placement Agent shall not offer and sell the Shares to any
prospective Subscriber if the Placement Agent has reason to believe that
material information supplied or the representations and warranties made by that
person are not fully accurate.




7.

Indemnification.




(a)

The Company agrees to indemnify and hold harmless the Placement Agent and each
Selected Dealer, if any, and their respective shareholders, directors, officers,
agents and controlling persons (an “Agent Indemnified Party”) against any and
all loss, liability, claim, damage and expense whatsoever (and all actions in
respect thereof), and to reimburse the Placement Agent for reasonable legal fees
and related expenses as incurred (including, but not limited to the costs of
investigating, preparing or defending any such action or claim whether or not in
connection with litigation in which the Placement Agent is a party and the costs
of giving testimony or furnishing documents in response to a subpoena or
otherwise), caused by or arising out of (i) any untrue statement or alleged
untrue statement of a material fact contained in the Transaction Documents or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading (provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, liability, claim,
damage or expense arises out of or is based upon any untrue statement of a
material fact or alleged untrue statement or a material fact provided by the
Placement Agent in writing to the Company), (ii) any violation by the Company of
applicable securities laws, or otherwise arising out of the Placement Agent’s
engagement hereunder, except in respect of any matters as to which the Placement
Agent shall have been adjudicated to have acted with gross negligence, or (iii)
any breach by the Company of any of its representations, warranties or covenants
contained in this Agreement; provided, however, that in the case of each of
clauses (ii) and (iii) hereof, there has been a final adjudication of such
violation or breach by a court of competent jurisdiction.




(b)

The Placement Agent agrees to indemnify and hold harmless the Company and its
shareholders, directors, officers, agents and controlling persons (a “Company
Indemnified Party” and, together with an Agent Indemnified Party, an
“Indemnified Party”) against any and all loss, liability, claim, damage and
expense whatsoever (and all actions in respect thereof), and to reimburse the
Company for reasonable legal fees and related expenses as incurred (including,
but not limited to the costs of investigating, preparing or defending any such
action or claim whether or not in connection with litigation in which the
Company is a party and the costs of giving testimony or furnishing documents in
response to a subpoena or otherwise), caused by or arising out of (i) any breach
by the Placement Agent of any of its representations, warranties and covenants
contained in this Agreement, (ii) any violation by the Placement Agent of
applicable securities laws, or otherwise arising out of the Placement Agent’s
engagement hereunder, except in respect of any matters as to which the Company
shall have been adjudicated to have acted with gross negligence or (iii) any
breach by the Placement Agent and/or any Selected Dealer of any of its
representations, warranties or covenants contained or assumed in this Agreement;
provided, however, that in the case of each of clauses (i), (ii) and (iii)
hereof, there has been a final adjudication of such breach or violation by a
court of competent jurisdiction; and provided, however, that the aggregate
liability of the Placement Agent under this Section 7(b) shall not exceed an
amount equal to the aggregate placement fees received by the Placement Agent
pursuant to Section 3(d)(i) or Section 3(d)(ii) hereof.








13




--------------------------------------------------------------------------------




(c)

Promptly after receipt by an Indemnified Party under this Section of notice of
the commencement of any action, the Indemnified Party will, if a claim in
respect thereof is to be made against the party from whom indemnification is
sought under this Section 7 (the “Indemnifying Party”), notify in writing the
Indemnifying Party of the commencement thereof; but the omission so to notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability which it may have to the Indemnified Party otherwise under this
Section except to the extent the defense of the claim is prejudiced.  In case
any such action is brought against an Indemnified Party, and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense thereof,
subject to the provisions herein stated, with counsel reasonably satisfactory to
the Indemnified Party, and after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to the Indemnified Party under this
Section for any legal or other expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof other than reasonable costs of
investigation (provided the Indemnifying Party has been advised in writing that
such investigation is being undertaken).  The Indemnified Party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof, but the fees and expenses of such counsel shall not be at the
expense of the Indemnifying Party if the Indemnifying Party has assumed the
defense of the action with counsel reasonably satisfactory to the Indemnified
Party; provided that the reasonable fees and expenses of such counsel shall be
at the expense of the Indemnifying Party if (i) the employment of such counsel
has been specifically authorized in writing by the Indemnifying Party or (ii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party or Parties and the Indemnifying Party and, in the
reasonable judgment of counsel for the Indemnified Party, it is advisable for
the Indemnified Party or Parties to be represented by separate counsel due to an
actual conflict of interest (in which case the Indemnifying Party shall not have
the right to assume the defense of such action on behalf of an Indemnified Party
or Parties), it being understood, however, that the Indemnifying Party shall
not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys for all the Indemnified
Parties.  No settlement of any action against an Indemnified Party shall be made
unless such an Indemnified Party is fully and completely released in connection
therewith.








14




--------------------------------------------------------------------------------

8.

Contribution.




To provide for just and equitable contribution, if an Indemnified Party makes a
claim for indemnification pursuant to Section 7 but it is found in a final
judicial determination, not subject to further appeal, that such indemnification
may not be enforced in such case, even though this Agreement expressly provides
for indemnification in such case, then the Company (including for this purpose
any contribution made by or on behalf of any officer, director, employee or
agent for the Company, or any controlling person of the Company), on the one
hand, and the Placement Agent and any Selected Dealers (including for this
purpose any contribution by or on behalf of an Indemnified Party), on the other
hand, shall contribute to the losses, liabilities, claims, damages, and expenses
whatsoever to which any of them may be subject, in such proportions as are
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Placement Agent and the Selected Dealers, on the other hand;
provided, however, that if applicable law does not permit such allocation, then
other relevant equitable considerations such as the relative fault of the
Company and the Placement Agent and the Selected Dealers in connection with the
facts which resulted in such losses, liabilities, claims, damages, and expenses
shall also be considered.  In no case shall the Placement Agent or a Selected
Dealer be responsible for a portion of the contribution obligation in excess of
the compensation received by it or the Selected Dealers, as the case may be.  No
person guilty of a fraudulent misrepresentation shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation.  For purposes of this Section 8, each person, if any, who
controls the Placement Agent or a Selected Dealer within the meaning of Section
15 of the 1933 Act or Section 20(a) of the 1934 Act and each officer, director,
stockholder, employee and agent of the Placement Agent or a Selected Dealer,
shall have the same rights to contribution as the Placement Agent or the
Selected Dealer, and each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20(a) of the 1934 Act and each
officer, director, employee and agent of the Company, shall have the same rights
to contribution as the Company, subject in each case to the provisions of this
Section 8.  Anything in this Section 8 to the contrary notwithstanding, no party
shall be liable for contribution with respect to the settlement of any claim or
action effected without its written consent.  This Section 8 is intended to
supersede any right to contribution under the 1933 Act, the 1934 Act, or
otherwise.




9.

Miscellaneous.




(a)

Survival.  Any termination of any offering hereunder without consummation
thereof shall be without obligation on the part of any party except that the
indemnification provided in Section 7 hereof and the contribution provided in
Section 8 hereof shall survive any termination and shall survive the Closing for
a period of two years.




(b)

Representations, Warranties and Covenants to Survive Delivery.  The respective
representations, warranties, indemnities, agreements, covenants and other
statements as of the date hereof and as of the date of Closing shall survive
execution of this Agreement and delivery of the Shares and the termination of
this Agreement for a period of one year after such respective event.




(c)

No Other Beneficiaries.  This Agreement is intended for the sole and exclusive
benefit of the parties hereto and their respective successors and controlling
persons, and no other person, firm or corporation shall have any third-party
beneficiary or other rights hereunder.








15




--------------------------------------------------------------------------------




(d)

Governing Law; Resolution of Disputes.  This Agreement shall be governed by and
construed in accordance with the law of the State of New York without regard to
conflict of law provisions.  The Placement Agent and the Company will attempt to
settle any claim or controversy arising out of this Agreement through
consultation and negotiation in good faith and a spirit of mutual cooperation.
 Should such attempts fail, then the dispute will be mediated by a mutually
acceptable mediator to be chosen by the Placement Agent and the Company within
15 days after written notice from either party demanding mediation.  Neither
party may unreasonably withhold consent to the selection of a mediator, and the
parties will share the costs of the mediation equally.  Any dispute which the
parties cannot resolve through negotiation or mediation within six months of the
date of the initial demand for it by one of the parties may then be submitted to
the courts for resolution.  The use of mediation will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
party.  Nothing in this paragraph will prevent either party from resorting to
judicial proceedings if (a) good faith efforts to resolve the dispute under
these procedures have been unsuccessful or (b) interim relief from a court is
necessary to prevent serious and irreparable injury.




(e)

Counterparts.  This Agreement may be signed in counterparts with the same effect
as if both parties had signed one and the same instrument.




(f)

Notices. Any communications specifically required hereunder to be in writing, if
sent to the Placement Agent, will be sent by overnight courier providing a
receipt of delivery or by certified or registered mail to it at International
Capital Partners SA, Rue de Rhone 59, 1204 Geneva Switzerland, Att: Ronald Beau,
with a copy to Gottbetter & Partners, 488 Madison Ave., 12th Floor, New York,
NY10022, Att: Scott Rapfogel and if sent to the Company, will be sent by
overnight courier providing a receipt of delivery or by certified or registered
mail to it at 1177 West Hastings Street, Suite 2200, Vancouver, British
Columbia, Canada V6E 2K3, Attn: Mr. Mark A. McLeary, with a copy to Gollenbock
Eisenman Assor Bell & Peskoe, 437 Madison Avenue, 40th Floor, New York, NY
 10022, Attn: Andrew Hudders.




(g)

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with respect to the matters herein referred and supersedes all prior
agreements and understandings, written and oral, between the parties with
respect to the subject matter hereof.  Neither this Agreement nor any term
hereof may be changed, waived or terminated orally, except by an instrument in
writing signed by the party against which enforcement of the change, waiver or
termination is sought.








16




--------------------------------------------------------------------------------




If the Placement Agent finds the foregoing is in accordance with its
understanding with the Company, kindly sign and return to the Company a
counterpart hereof, whereupon this instrument along with all counterparts will
become a binding agreement between the Placement Agent the Company.




Very truly yours,




MED-TECH SOLUTIONS, INC.







By:____________________________________

Name:

Mark A. McLeary

Title:  

President













Agreed:




INTERNATIONAL CAPITAL PARTNERS SA







By:____________________________________

Name:

Domingo Zapata

Title:

Chairman








17




--------------------------------------------------------------------------------




SCHEDULE 2(e)




Since the financial statements dated January 31, 2007, the Company sold common
stock at $.50 per share for gross proceeds of $2,300,000.  In addition, it used
$2,000,000 of the net proceeds to purchase a 15% interest of the Four Rivers
BioEnergy Company, Inc., a Kentucky corporation.




The Company, as discussed in the Memorandum and the Acquisition Agreement, is
contemplating a reverse split at the rate of 10 into 8 of the outstanding shares
of common stock and seeking a contribution to capital of 40,800,000 shares of
common stock from certain of its stockholders, which will be effected by
solicitation of proxies in connection with a special meeting of stockholders.
 Any such reverse split and contribution to capital will be effected prior to
closing.





--------------------------------------------------------------------------------

SCHEDULE 2(h)




Since inception of the Company, it has not had any income, and therefore on the
advice of its tax advisors, it has not filed any income tax returns in any
jurisdiction, including Nevada.  The Company has been advised that there would
be no penalty for the failure to file.  Therefore, the company has not made any
provision for income taxes on its financial statements.











--------------------------------------------------------------------------------

 SCHEDULE 2 (o)




Not Applicable















